Citation Nr: 9912078	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1960 to November 1963.  

This matter returns to the Board of Veterans' Appeals (Board) 
from the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") pursuant to a 
Joint Motion for Remand.  This appeal originates from a 
decision dated in January 1996 by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 1997, the Board found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a nervous disorder.  The veteran 
appealed to the Court.  In November 1998, the Court issued an 
Order which vacated the July 1997 Board decision and remanded 
the case to the Board for proceedings consistent with the 
Joint Motion for Remand.  [redacted].


REMAND

Recent court decisions have impacted the manner in which VA 
is to review claims involving submission of "new and 
material evidence."  Specifically, in the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid is the standard 
established in 38 C.F.R. § 3.156 which states:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

On this point, the Court has recently stated that a review of 
the claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, and it is shown that the 
Board denied the claim on the basis of the now-invalidated 
Colvin standard, a remand to the agency of original 
jurisdiction is required for the purpose of readjudication of 
the appellant's new and material evidence claim pursuant to 
the holdings in Hodge, Elkins, Winters, supra.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (precedent decisions 
of the Court generally are given retroactive effect with 
regard to cases in which the administrative or judicial 
review process is not concluded).

Accordingly, this case is REMANDED to the RO for the following 
development:


The RO must readjudicate the claim of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
nervous disorder.  The RO's 
readjudication of this claim should be in 
accord with the judicial precedent in 
Hodge, Elkins, Winters, supra.  If the RO 
finds that new and material evidence has 
been submitted and reopens the veteran's 
claim, then the RO must determine whether 
the veteran has submitted a well grounded 
claim.  If the decision of the claim 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the RO.  The appellant must then 
be afforded an opportunity to reply 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


